 



EXHIBIT 10.2

 

Consulting Agreement

 

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as the last date
provided for on the signature page and is entered into by and between Andrew R.
Boll, an individual (“Consultant”) and Melt Pharmaceuticals, Inc., a Nevada
corporation with its principal address located at 12264 El Camino Real, Suite
350, San Diego, CA 92130 (the “Company”).

 

WHEREAS, the Company wishes to retain Consultant as an advisor to the Company;
and

 

WHEREAS, Consultant wishes to provide advisory services to the Company as set
forth below.

 

NOW THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Consultant and the Company agree, intending to be legally
bound, as follows:

 

1.Consulting Services.

 

1.1.Consultant will provide consulting services to the Company during the Term
(as further defined below) of this Agreement. The consulting services
(“Services”) are set forth in the Statement of Work (“SOW”) that is attached
hereto as Appendix A and made a part hereof, as it may be amended from time to
time by the parties hereto. Consultant shall perform all Services in compliance
with all applicable laws.

 

2.Effective Date; Term and Termination.

 

2.1.This Agreement shall be effective on the later of the dates that it is
executed by the Company and Consultant (the “Effective Date”) and shall
terminate as of the date Services are completed (the “Term” as further defined
and outlined in Appendix A) unless: (i) this Agreement is sooner terminated as
provided in Section 2.2 below; or (ii) the parties agree in writing to extend
the Term for a mutually agreed upon period.     2.2.The Agreement and the
Services provided by Consultant may be terminated by either Consultant or the
Company, at any time and for any reason, upon five (5) days prior written notice
of termination.

 

3.Consulting Fees.

 

3.1.In consideration of the Services provided hereunder, the Company shall
provide Consultant the compensation as set forth in the applicable SOW
(“Consulting Fee”).     3.2.Consultant shall be responsible for all expenses
incurred in association with performance of the Services, unless pre-approved by
the Company in writing in advance.

 

   

 

 

4.Confidentiality. Consultant acknowledges that Consultant will receive
confidential and proprietary information from, on behalf of, or at the direction
of, the Company in connection with, and during the course of providing, the
Services, including but not limited to technical, clinical, marketing,
commercial and/or legal information, data, reports, drawings, models, designs,
prototypes, biological material, specimens, chemical compounds, formulas,
manufacturing or other processes, software, specifications, patent applications,
marketing strategies, customer information and customer lists (“Confidential
Information”). All Confidential Information is and shall at all times remain the
exclusive property of the Company. Consultant agrees:

 

4.1.to hold the Confidential Information in strict confidence and not to
disclose or make available any Confidential Information to any third party
whatsoever, without the prior written consent of the Company;     4.2.to use the
Confidential Information only for the benefit of the Company and only for the
purpose of providing the Services;     4.3.to take at least the same degree of
care to prevent disclosure of Confidential Information as Consultant takes to
preserve and safeguard Consultant’s own confidential and proprietary
information, but in any event, no less than a reasonable degree of care;    
4.4.not to make copies of the Confidential Information except to the extent that
the copies are reasonably necessary for providing the Services;     4.5.to
return or destroy (as the Company may direct) any Confidential Information held
by Consultant immediately upon termination of the Term of this Agreement
pursuant to Section 2 above and provide the Company with a letter certifying
that all such Confidential Information has been returned or destroyed as
directed;     4.6.that Confidential Information excludes information that:

 

(a)as evidenced by Consultant’s written records, was lawfully known to
Consultant prior to its communication by, on behalf of, or at the direction of
the Company and was not communicated to Consultant subject to any restrictions
on disclosure or use; or     (b)as evidenced by Consultant’s written records, is
independently developed by Consultant without use or knowledge of the
Confidential Information; or     (c)is or becomes a part of the public domain
other than by a breach of this Agreement by Consultant;     (d)becomes known to
Consultant by the action of a third party not in breach of any obligation of
confidence; or     (e)is required to be disclosed or made available by
Consultant to a third party pursuant to any applicable law, governmental
regulation, or decision of any court or tribunal of competent jurisdiction, so
long as Consultant takes reasonable steps, in light of the circumstances, to
give the Company sufficient prior notice in order to contest such law,
governmental regulation, or decision;

 

 2 

 

 

4.7.that no representation or warranty, express or implied, is made by the
Company as to the accuracy, completeness or reasonableness of any Confidential
Information and that neither the Company will have any liability to Consultant
as a result of Consultant’s possession or use of the Confidential information;
and     4.8.that money damages may not be sufficient remedy for any breach of
this Section and that the Company will be entitled to seek specific performance
and injunctive or equitable relief as a remedy for any such breach.    
4.9.Nothing in this Section is intended to limit any remedy of the Company under
the California Uniform Trade Secrets Act (California Civil Code Section 3426),
or otherwise available under law.     4.10.Notwithstanding the other provisions
of this Agreement, pursuant to 18 U.S.C. Section 1833(b), Consultant shall not
be held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or is made in a complaint or other document filed in a lawsuit
or other proceeding, if such filing is made under seal.

 

5.Independent Contractor. The relationship of Consultant to the Company shall be
that of an independent contractor rendering professional services. Consultant is
not an employee of the Company. Nothing contained in this Agreement shall be
deemed to create a relationship of employer and employee or principal and agent
between the Company and Consultant. In no circumstance shall Consultant look to
the Company as Consultant’s employer, partner, agent or principal. Consultant is
not entitled to and will be excluded from participating in any of Company’s
fringe benefit plans or programs as a result of the performance of the Services
under this Agreement, including, but not limited to, health, sickness, accident
or dental coverage, life insurance, disability benefits, accidental death and
dismemberment coverage, unemployment insurance coverage, workers’ compensation
coverage, and pension or 401(k) benefit(s) provided by Company to its employees
(and Consultant waives the right to receive any such benefits). Consultant
agrees, as an independent contractor, that Consultant is not entitled to
unemployment benefits in the event this Agreement terminates, or workers’
compensation benefits in the event that Consultant is injured in any manner or
becomes ill while performing the work under this Agreement. Consultant is solely
responsible for all tax returns, payments, or reports required to be filed with
or made to any federal, state or local tax authority with respect to
Consultant’s performance of Services and receipt of consideration (including
Consulting Fees) under this Agreement. Consultant is not authorized to make any
representation, contract or commitment on behalf of the Company unless
specifically requested or authorized in writing to do so by an executive officer
or Board member of the Company.

 

 3 

 

 

6.Waiver. No waiver of this Agreement or any of its provisions shall be binding
upon a party unless in writing and signed by each party. The waiver by either
party of a breach or violation of any provision of this Agreement shall not
constitute or be construed as a waiver of any subsequent breach or violation of
that provision or as a waiver of any breach or violation of any other provision.
   7.Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement shall be unimpaired, and the invalid, illegal or
unenforceable provision shall be replaced by a mutually acceptable provision,
which, being valid, legal and enforceable, comes closest to the intention of the
parties underlying the invalid, illegal or unenforceable provision.   
8.Survival. The provisions of Sections 2.2, 3, 4, 6-11 and any other obligation
under this Agreement which is to survive or be performed after termination of
this Agreement, regardless of the cause therefor, shall survive any termination
or expiration of this Agreement.    9.Notices. Any notice or other communication
required or permitted to be made or given under this Agreement to either party
shall be in writing and shall be sufficiently given if (i) hand delivered, (ii)
sent by overnight guaranteed delivery service, such as Federal Express or UPS;
or (iii) sent by facsimile transmission or electronic mail during addressee’s
normal business hours, with a duplicate copy sent by overnight delivery or
certified or registered mail, addressed as either party may from time to time
designate to the other by written notice. Any such notice or other communication
shall be deemed to be given as of the date it is received by the addressee.   
10.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, excluding the choice of law
rules, and the parties hereby agree to submit to the jurisdiction and venue of
the State and Federal courts of the State of California, and agree that the
State and Federal courts of the State of California shall be the exclusive forum
for the resolution of all disputes related to or arising out of this Agreement.
   11.Entire Agreement; Amendments. This Agreement, including any applicable
SOW, represents the entire agreement between the parties in relation to the
subject matter contained herein and supersedes all previous other agreements and
representations, whether oral or written. This Agreement may be modified only if
such modification is in writing and signed by a duly authorized representative
of each party.

 

***SIGNATURE PAGE FOLLOWS***

 

 4 

 

 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the parties hereto have executed this Consulting Agreement
as of the date first above written.

 

COMPANY:  

CONSULTANT:



      MELT PHARMACEUTICALS, INC.  

ANDREW R. BOLL



            /s/ Mark L. Baum     /s/ Andrew R. Boll

By:



Mark L. Baum   By: Andrew R. Boll Its:

Executive Director



    An individual         Date: 5/1/2018   Date: 5/1/2018           Reviewed and
approved by:                 IMPRIMIS PHARMACEUTICALS, INC.                  
/s/ Robert J. Kammer       By: Robert J. Kammer         Chairman of the Board of
        Imprimis Pharmaceutical, Inc.,         Parent Corporation to        
Melt Pharmaceuticals, Inc.      

 

 5 

 

 

Appendix A

Statement of Work

under Consulting Agreement

by and between

Andrew R. Boll and Melt Pharmaceuticals, Inc.

 

Services:

 

Consultant shall provide advisory services to the Company relating to its
establishment, financing activities and other related services as may be
requested from time to time by the Company.

 

Compensation:

 

Upon or shortly following commencement of Consultant’s Services to the Company,
the Company shall grant to Consultant either (a) 362,500 shares (the “Shares”)
of the Company’s restricted common stock, par value $0.001 (“Common Stock”)
under the terms of the Company’s 2018 Equity Incentive Plan (the “Plan”) and a
Restricted Stock Award Grant Notice and Agreement thereunder to be provided to
Consultant by the Company (collectively with the Plan, the “Restricted Stock
Documents”) or (b) an option to purchase up to 362,500 shares of Common Stock
(the “Options”) under the terms of the Plan and a Stock Option Grant Notice and
Agreement thereunder to be provided to Consultant by the Company (collectively
with the Plan, the “Stock Option Documents”). The issuance of equity by the
Company to Consultant in the form of Shares or Options shall be determined and
agreed upon in writing at a later time by the Company and Consultant.

 

The Shares and/or Options shall vest upon the earliest of:

 

(1)a Change in Control (as defined in the Plan); (2)the date of any underwriting
agreement between the Company and the underwriter(s) managing an initial public
offering of the Company’s common stock, pursuant to which the common stock is
priced for initial public offering (the “IPO”); (3)the date of closing of any
bona-fide equity financing with third party investors resulting in cash gross
proceeds to the Company of at least $10,000,000 (“Subsequent Financing”); or
(4)immediately prior to the one year anniversary of the date of grant of the
Shares (as indicated in the Restricted Stock Documents) (the “Date of Grant”).

 

and in any case of (1), (2), (3) and (4), subject to Consultant’s Continuous
Service through such vesting date; provided, however, in the event Consultant’s
Continuous Service is terminated by the Company (other than for Cause) or by
death of Consultant prior to the completion of the Term (as defined in this
Consulting Agreement), the Shares and/or Options shall vest immediately upon
such termination.

 

Consultant understands that that the receipt of the Shares and/or Options
hereunder may trigger tax consequences to Consultant for which Consultant will
be solely responsible and that the Shares and/or Options have not been
registered under the Securities Act of 1933, as amended, or any applicable state
securities law. Consultant must execute the Restricted Stock Documents and/or
Stock Option Documents as a condition to receipt of the Shares and/or Options
hereunder.

 

Term:

 

Consultant commenced providing Services to the Company on or about May 1, 2018
and shall provide the Services through the earlier of (i) one year from the Date
of Grant, (ii) a Change in Control, (iii) the IPO, (iv) a Subsequent Financing
or (v) such earlier date as the Services are terminated by the Company or
Consultant in accordance with this Agreement (the “Term”).

 

 6 

 

 

